This is a petition for a writ of mandamus to the Hon. Gardner F. Goodwyn, Judge of the Tenth Judicial Circuit at Bessemer, directing him to set aside a judgment on the forfeiture of a bail bond, in a criminal case where the defendant did not appear.
We understand the judgment to be conditional as provided in section 213, Title 15, Code of 1940. But it does not clearly appear so to be. There is no certified copy of it as recorded on the minutes, but apparently only a docket memorandum of the judge. There must be such a conditional judgment followed by notice, as required by section 214, Title 15, Code of 1940, after which the conditional judgment is either set aside or made absolute in whole or in part. Section 217, Title 15, Code of 1940.
This procedure is in the nature of a civil action distinct from the original case, which latter is usually criminal. It leads to a final civil judgment, from which an appeal lies to this court, as in other civil cases. Jones v. City of Opelika,242 Ala. 24, 4 So.2d 509 (8 and 9); 8 C.J.S., page 214, Bail, § 107.
Whether or not the trial court has the legal power to render a conditional judgment, his act of doing so cannot be reviewed by mandamus, if there is other adequate appropriate remedy. Ex parte Wright, 225 Ala. 220, 142 So. 672.
Petitioner here relies on the amendment dated October 6, 1942, of the Soldiers' and Sailors' Act of Congress, amending section 103 of the Act of 1940, 50 U.S.C.A.Appendix § 513, so entitled, prohibiting a court from enforcing a bail bond during the military service of the principal on the bond under certain circumstances there mentioned. That act was approved after the conditional judgment was here rendered. Nothing has been cited to us to show that the court had no power to render it.
Moreover, when the scire facias is served, and it comes on for final hearing under section 217, Code, supra, the parties thus notified will have an opportunity to make a showing under that act. Briggs v. Commonwealth of Kentucky, 185 Ky. 340,214 S.W. 975, 8 A.L.R. 363. And if the judgment is made final an appeal will lie as in other civil causes. That remedy is adequate and appropriate. Mandamus should not be available at this time to reach the point.
But the Act of October 6, 1942, supra, should not serve to prohibit a conditional judgment from being thereafter rendered so that on a hearing it may be determined whether the principal is entitled to its benefits.
All such questions are due to be determined on a return of the scire facias, when a final judgment will be rendered reviewable by appeal in the usual way as in other civil cases.
Let the writ of mandamus be denied.
GARDNER, C. J., and BOULDIN and LAWSON, JJ., concur.
                              On Rehearing.